DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/282,361 filed on 4/1/2021 with effective filing date 10/6/2018. Claims 1-13 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0078673 A1 in view of Chien et al. US 2020/0059658 A1. 
Per claims 1 & 9, Kim et al. discloses a method of video coding using history-based candidate derivation, wherein a history-based candidate list is updated during encoding or decoding, the method comprising: receiving input data related to a current block in a current picture at a video encoder

current picture at a video decoder side (para: 94-95, e.g. a method for a plurality of prediction units divided from one coding block to share a merging candidate list in deriving a spatial and temporal merging candidate; a merging candidate list shared by a plurality of prediction units is defined by the term of single merging candidate list), wherein the current block is inside a Shared Merge
candidate list Region (SMR) or a history-based parallel processing region (para: 126, 136 & fig. 6, e.g. the first 600 and the second prediction block 650 can share a temporal merging candidate. The temporal merging candidate block 660, 670 which derives a temporal merging candidate shared by the first 600 and the second prediction block 650 can also be derived as a block located at a position derived based on the top-left position (xC, yC) and size nCS of the coding block); encoding or decoding the current block using a Merge candidate list (para: 110, e.g. one merging candidate included in the merging candidate list can be used for predicting a current block. Information about which merging candidate is used for predicting a current block (merge index) is encoded in an encoding process and transmitted to decode). 
	Kim et al. fails to explicitly disclose only if the current block is one of first-coded N blocks, one of last-coded N blocks, or one of selected N blocks in the SMR or the history-based parallel processing region, updating the history-based candidate list after the current block is encoded or decoded.
Chien et al. however in the same field of endeavor teaches only if the current block is one of first-coded N blocks, one of last-coded N blocks, or one of selected N blocks in the SMR or the history-based parallel processing region, updating the history-based candidate list after the current block is encoded or decoded (para: 114 & 119, e.g. the history-based candidate list may include motion information for blocks A 156, B 158, and C 160. In the example of FIG. 5, block C 160 is the most recently reconstructed block (e.g., the block reconstructed immediately before block D 162), block B 158 is the block reconstructed before block C 160, and block A 156 is the block reconstructed before block B 158;  the history-based candidate list can be formed at a lower sampling rate on the causal motion fields; three example techniques are described: a list-subsampling approach, a block-subsampling approach and a region-subsampling approach). 
Therefore, in view of disclosures by Chien et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Kim et al. and Chien et al. in order to improves the bandwidth efficiency and improves the overall video 
coding process by determining a motion vector of a current block. 
Per claim 8, Kim et al. discloses the method of Claim 1, wherein the Merge candidate list is pre-generated for the current block in the SMR and is separately generated for the current block in the history-based parallel processing region  (para: 126). 

Allowable Subject Matter
6.	Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 10-13 are allowed.
The prior art of record in particular, Kim et al. US 2017/0078673 A1 in view of Jeon et al. US 2019/0068978 A1 and Wang et al. US 9,736,489 B2 does not disclose, with respect to claim 10, if the current block is inside the SMR or the history-based parallel processing region, encoding or decoding the current block using the history-based candidate list associated with the root CU as claimed.  
Rather, Kim et al. discloses a spatial merging candidate fist production method, the method
includes: producing, on the basis of a coding block including a predictive block on which a paralle! merging process is performed, at least one of a spatial merging candidate and a temporal merging candidate of the predictive block; and generating a single merging candidate list for the coding block on the basis of the produced merging candidate. 

generating a merge candidate list for a block fo be predicted, wherein the block is to correspond fo a current prediction unit: deriving, on the basis of one of a plurality merge candidates constituting the merge candidate list, motion information an the block to be predicted: and performing, on the basis of the derived motion information, prediction on the block to be predicted so as to generate a prediction block corresponding to the current prediction unit.
Moreover, Wang et al. discloses a motion vector determination method for video coding, the method includes: generating a candidate list for a PU such that each candidate in the candidate list that is generated for each PU based on motion information of other PU is generated without using motion information of any other PU belonging to the current coding unit (CU)
The same reasoning applies to claim 13 mutatis mutandis.  Accordingly, claims 10-13 are allowed.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Xu et al. US 10,491,902 B2, e.g. a method of video decoding for a decoder includes acquiring a current picture from a coded video bitstream, where the current picture is segmented into a plurality of units with each unit divided into a plurality of blocks, and the plurality of blocks in each unit being arranged as a grid. The method further includes decoding, for one of the units, a current block from the 
plurality of blocks using an entry from a history motion vector (HMVP) buffer. 
	Chao et al. US 2020/0007889 A1, e.g. a motion vector predictor candidate list for a current block of the video data, the motion vector predictor candidate list identifying one or more blocks that are non-adjacent to the current block, each of the non-adjacent blocks being in a coding tree unit (CTU) including the current block or a line buffer including the current block. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/               Examiner, Art Unit 2485